                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

CALVIN TROY MAY                                                                    PETITIONER

V.                                                  CIVIL ACTION NO. 3:19-CV-30-DPJ-FKB

WARDEN LAMAR SHAW                                                                RESPONDENT

                                            ORDER

       This petition for habeas relief pursuant to 28 U.S.C. §2241 is before the Court on the

Report and Recommendation [18] of Magistrate Judge F. Keith Ball.

       Petitioner Calvin Troy May filed this petition as a pretrial detainee in the Yazoo County

Regional Correctional Facility seeking release and dismissal of the charges pending against him.

On January 15, 2020, Respondent Warden Lamar Shaw supplemented [17] his previously filed

motion to dismiss, informing the Court that on December 6, 2019, May entered a guilty plea to

all charges, with the exception of two counts of kidnapping that were dismissed. Pet. to Enter

Guilty Plea [17-2] (pleading guilty to burglary, aggravated assault, domestic violence/aggravated

assault, and sexual battery). The state court sentenced May the same day. Sentencing Order [17-

3].

       In light of this information, Judge Ball recommended dismissing the petition as moot.1

May did not respond in opposition, and the time to do so has passed.2 The Court finds the

Report and Recommendation [18] should be adopted as the opinion of the Court. The petition is

considered moot.




1
  Alternatively, to the extent May’s petition could be construed as a petition under 28 U.S.C.
§2254, Judge Ball noted he has not exhausted his state remedies.
2
  The Court also notes that May did not respond in opposition to Respondent’s motion to dismiss
[14], filed June 7, 2019.
      A separate judgment will be entered in accordance with Federal Rule of Civil Procedure

58.

      SO ORDERED AND ADJUDGED this the 24th day of February, 2020.

                                          s/ Daniel P. Jordan III
                                          CHIEF UNITED STATES DISTRICT JUDGE
